*593ON MOTION
DYK, Circuit Judge.
ORDER
Metso Minerals, Inc. moves for leave to file two separate response briefs or, in the alternative, to file an extended response brief of up to 23,000 words. Powerscreen International Distribution, Limited, Pow-erscreen New York, Inc., Emerald Equipment Systems. Inc. and Terex Corporation oppose the motion to file two separate response briefs but consent to the motion to file an extended response brief.
Upon consideration thereof,
It is Ordered that:
The motions are denied. Metso Minerals, Inc.’s brief, not to exceed 14,000 words, is due within 21 days of the date of this order.